Citation Nr: 0947883	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  98-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchospastic disorder with exertional asthma prior to 
October 1, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
bronchospastic disorder with exertional asthma, from October 
1, 1998 to August 9, 2001, to include whether a reduction 
rating was proper.

3.  Entitlement to a rating in excess of 60 percent for 
bronchospastic disorder with exertional asthma, from August 
9, 2001 to the present.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from November 1983 to September 
1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to a rating in 
excess of 30 percent for a bronchospastic disorder with 
exertional asthma.

In a subsequent July 1998 rating decision, the RO decreased 
the assigned evaluation for the Veteran's service-connected 
bronchospastic disorder with exertional asthma from 30 
percent to 10 percent, effective from October 1, 1998.  In an 
October 2002 rating decision, the RO increased the assigned 
disability rating to 60 percent, effective from August 9, 
2001.  

In February 2001, June 2003, September 2006, and May 2008, 
the Board remanded the Veteran's case to the RO for further 
development.

In a July 2008 written statement, the Veteran raised a claim 
for entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
While some initial development was undertaken by the RO, the 
matter of entitlement to a TDIU was not adjudicated and is, 
thus, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to October 1, 1998, the Veteran's service-connected 
bronchospastic disorder with exertional asthma was not 
manifested by clinical evidence of severe bronchial asthma, 
characterized by frequent attacks of asthma (one or more 
attacks weekly), with marked dyspnea on exertion between 
attacks with only temporary relief by medication; and 
preclusion of more than light manual labor or severe chronic 
bronchitis manifested by a severe, productive cough, dyspnea 
on slight exertion; and pulmonary function tests (PFTs) 
indicative of severe ventilatory impairment; or severe 
impairment by as demonstrated by PFTs showing forced 
expiratory volume in 1 second (FEV-1) that was 40 to 55 
percent of predicted value; the ratio of forced vital 
capacity (FVC) FEV-1/FVC was 40 to 55 percent of predicted, 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 40 to 55 percent of 
predicted value, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) or at least monthly 
visits to a physician for required care or exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required

2.  The 30 percent evaluation for the bronchospastic disorder 
with exertional asthma was in effect from September 13, 1991, 
until the reduction was effectuated on October 1, 1998.

3.  The objective medical evidence is in equipoise as to 
whether the Veteran's service-connected respiratory 
disability demonstrated material improvement as it yielded 
his documented need to take regular daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication; but with results of PFTs of FEV-1 of 95 percent 
of predicted value and FEV1/FVC of 80 percent in May 1996 
when his lungs were reported as clear to palpation, 
percussion, and auscultation; and in February and March 1998, 
he had a few scattered and expiratory wheezes with good air 
movement and diaphragmatic excursion, FEV1 of 93 percent of 
predicted value and FEV1-FVC of 84 percent; his disability 
was considered only mild in nature.

4.  For the period from October 1, 1998 to August 9, 2001, 
the Veteran's bronchospastic disorder with exertional asthma 
was not manifested by clinical evidence of severe bronchial 
asthma or chronic bronchitis; and PFTs indicative of severe 
ventilatory impairment; or severe impairment by as 
demonstrated by PFTs showing FEV-1 or FEV-1/FVC or DLCO(SB) 
that was 40 to 55 percent of predicted value, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) or there were at least monthly 
visits to a physician for required care or exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.

5.  From August 9, 2001 to the present, the Veteran's 
service-connected bronchospastic disorder with exertional 
asthma is not shown to be pronounced, with a copiously 
productive cough and dyspnea at rest, pulmonary function 
tests showing a severe degree of chronic airway obstruction, 
and symptoms of associated severe emphysema or cyanosis and 
findings of right-sided heart involvement, is not manifested 
by very frequent asthmatic attacks with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health; nor 
is are there PFTs results showing FEV-1, or FEV-1/FVC or DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo (echocardiogram) or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy; or more than 
one attack of bronchial asthma per week with episodes of 
respiratory failure; or requirement of daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for bronchospastic disorder with exertional asthma 
prior to October 1, 1998, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code (DC), 6600, 6602 (1995), 
effective prior to October 7, 1996; 38 C.F.R. §§ 3.102, 
3.159, 4.97, DC. 6600, 6602 (2009), effective October 7, 
1996.

2.  Resolving doubt in the Veteran's favor, the criteria for 
restoration of a 30 percent rating, but no more, for 
bronchospastic disorder with exertional asthma, from October 
1, 1998 to August 9, 2001, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.97, DC. 6600, 
6602 (2009), effective October 7, 1996.

3.  The schedular criteria for a rating in excess of 60 
percent for bronchospastic disorder with exertional asthma 
from August 9, 2001 to the present are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.97, 
DC. 6600, 6602 (2009), effective October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in July 2001, August 2003, September 2006, and 
June 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claim, and notice of what part VA will attempt to obtain.  He 
was provided with notice of the specific rating criteria for 
chronic bronchitis and asthma in June 2008 and how effective 
dates are determined in March and September 2006 
correspondence.  The claim was readjudicated in October 2009.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II.  Criteria & Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected bronchospastic disorder 
with exertional asthma warrants higher disability ratings for 
the periods in question.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that, in a February 1993 rating decision, 
the RO granted service connection for bronchospastic disorder 
with exertional asthma, and awarded a 30 percent disability 
rating under DC 6699-6600, effective from September 13, 1991.

In January 1996, the RO received the Veteran's current claim 
for an increased rating for his service-connected respiratory 
disability.  As noted above, a February 1998 rating action 
confirmed and continued the previously assigned 30 percent 
rating from which the Veteran appealed.  A July 1998 rating 
decision decreased the rating for bronchospastic exertional 
asthma to 10 percent effective October 1, 1998.  Then, in an 
October 2002 rating decision, the RO awarded a 60 percent 
disability rating, effective August 9, 2001.

During the pendency of the Veteran's claim, the regulations 
for rating disabilities of the respiratory system were 
revised, effective October 7, 1996.  See 61 Fed. Reg. 46720 -
46722 (Sept. 5, 1996) (codified as amended at 38 C.F.R. § 
4.97 (2009)). Where a law or regulation (particularly those 
pertaining to the Rating Schedule) changes after a claim has 
been filed, but before the administrative and/or appeal 
process has been concluded, both the old and new versions 
must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
Veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).

In the October 2009 supplemental statement of the case, the 
RO considered the Veteran's claim under both the old and the 
new versions of the rating criteria and he was provided with 
the opportunity to respond to the RO's action.  Thus, the 
Board's decision herein results in no prejudice to him.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under these diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a).

The Veteran's respiratory disorder has been rated under DC 
6699-6600.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's 
service-connected respiratory disability is rated as 
analogous to chronic bronchitis under DC 6600.  38 C.F.R. §§ 
4.20, 4.97, DC 6600 (effective prior to and after October 7, 
1996 ).

Under the old rating criteria, effective prior to October 7, 
1996, a 10 percent disability rating was warranted for a 
chronic bronchitis disability moderate in degree, with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  38 C.F.R. § 4.97, 
DC 6600, effective prior to October 7, 1996.  A 30 percent 
evaluation was warranted for a moderately severe disorder 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning airway 
obstruction.  Id.  A 60 percent rating was warranted for a 
disorder with a severe productive cough and dyspnea on slight 
exertion and a PFT indicative of severe ventilatory 
impairment.  Id.  A 100 percent rating was warranted where 
the symptoms were pronounced, with a copiously productive 
cough and dyspnea at rest, pulmonary function tests showing a 
severe degree of chronic airway obstruction, and symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  38 C.F.R. § 4.97, DC 6600, 
effective prior to October 7, 1996.

Further, under the old rating criteria, bronchial asthma was 
evaluated under DC 6602.  When mild, with paroxysms of 
asthmatic-type breathing (high-pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, a rating of 10 percent was 
warranted.  38 C.F.R. § 4.97, DC 6602, effective prior to 
October 7, 1996.  When moderate, with asthmatic attacks 
rather frequent (separated by only 10- 14 day intervals) with 
moderate dyspnea on exertion between attacks, a rating of 30 
percent was warranted.  Id.  When severe, with frequent 
attacks of asthma (one or more attacks weekly), and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication and more than light manual labor 
precluded, a rating of 60 percent was provided.  Id.  A 100 
percent rating required pronounced symptoms with very 
frequent asthmatic attacks, severe dyspnea on slight exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health.  Id.

Under the current rating criteria for DC 6600, effective 
October 7, 1996, a 10 percent rating is warranted for chronic 
bronchitis, where the PFT shows post-bronchodilator FEV-1 or 
FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 
percent predicted value.  38 C.F.R. § 4.97, DC 6600, 
effective October 7, 1996.

A 30 percent evaluation for chronic bronchitis is warranted 
for a post-bronchodilator FEV-1 or FEV-1/FVC or DLCO (SB) of 
56 to 65 of percent predicted value.  Id.  In order to 
warrant a 60 percent evaluation, the PFT must show a post-
bronchodilator FEV-1 or FEV-1/FVC or DLCO (SB) of 40 to 55 
percent of predicted value or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 
100 percent evaluation is warranted with when the PFT shows a 
FEV-1 or FEV-1/FVC or DLCO(SB) less than 40 percent of 
predicted value or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption(with cardiac or respiratory 
limitation), or pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catherization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
Id.

Under the current rating criteria, DC 6602 provides ratings 
for bronchial asthma. FEV-1 or FEV-1/FVC of 71 to 80 percent 
of predicted value, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  
38 C.F.R. § 4.97, DC 6602, effective October 7, 1996.  FEV-1 
or FEV-1/FVC of 56 to 70 percent of predicted value, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, is rated 30 
percent disabling.  Id.  

FEV-1 or FEV-1/FVC of 40 to 55 percent of predicted value, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  Id.  FEV-1 or FEV-1/FVC less 
than 40 percent of predicted value, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  Id. 

Further, effective October 6, 2006, VA amended the ratings 
schedule concerning respiratory conditions again.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions under DCs 6600, 
6603, 6604, 6825-6833, and 6840-6845.  A review of the 
regulatory changes reveals that such changes that are 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

Disability Rating in Excess of 30 Percent for Bronchospastic 
Disorder with Exertional Asthma Prior to October 1, 1998

As noted, in January 1996, the RO received the Veteran's 
claim for an increased rating for his service-connected 
respiratory disability.

Results of an echocardiogram performed by VA in January 1995 
revealed that right ventricular size was in the upper limits 
of normal with normal global function.  

When seen in the VA outpatient clinic in February 1995, the 
Veteran said his asthma bothered him at night.  Objectively, 
his lungs revealed scattered rhonchi.  
An April 1995 VA outpatient record indicates that the Veteran 
was symptomatically improved with decreased dyspnea.  His 
lungs were clear on examination and he was advised to 
continue using the bronchodilator and stop smoking.  Results 
of a chest x-ray taken by VA in April 1995 revealed that his 
heart size was upper limits of normal and his lungs were 
clear.

A January 1996 VA medical record includes the Veteran's 
report of having occasional bouts of bronchospasm.  
Objectively, his lungs were clear.

When examined in the VA outpatient clinic in May 1996, the 
Veteran's lungs were clear. 

In a May 1996 VA examination report for respiratory diseases, 
the Veteran complained of shortness of breath and said that 
he used bronchodilators particularly at night.  Objectively, 
the Veteran's lungs were clear to palpation, percussion, and 
auscultation.  A May 1996 VA orthopedic examination report 
indicates the examiner found no evidence of bronchial asthma 
on examination as the Veteran's lungs were clear to 
palpation, percussion, and auscultation.  There was no 
whistling or expiratory wheezes heard consistent with 
clinical bronchial asthma.  PFT results revealed a FEV-1 at 
95 percent of predicted value and FEV-1/FVC at 98 percent of 
predicted value.  Results of a chest x-ray taken at that time 
were normal.

Results of an echocardiogram performed by VA in July 1996 
revealed normal right ventricular size and function.

A July 1996 VA examination report includes the Veteran's 
report of taking bronchodilators, particularly at night.  He 
complained of shortness of breath.  Objectively, his lungs 
were clear to palpation, percussion, and auscultation.  There 
was no dependent edema.

An August 1996 VA outpatient record indicates that the 
Veteran's lungs were clear and his asthma was stable.

Results of an echocardiogram performed by VA in March 1997 
revealed right ventricular size was in the upper limits of 
normal with normal global function.

A February 1998 VA examination report indicates that the 
Veteran said he was unable to run or perform heavy exercise 
due to dyspnea on exertion.  Inhalers allowed him to do some 
physical activity.  Cold, ambient temperature worsened his 
lung function and humidity improved it.  His condition was 
worse in the early morning hours when he had to use his 
inhaler.  He had a morning cough productive of clear sputum.  
His weight was stable over the past year.  He smoked one half 
pack of cigarettes daily for the past seven years.  

Objectively, there was a mildly prolonged expiratory phase of 
respiration with a few scattered and expiratory wheezes.  
There was good air movement and diaphragmatic excursion.  
There was no cyanosis or clubbing.  The diagnosis was a 
history per the Veteran of bronchial asthma that was mild in 
nature.

Results of PFTs performed by VA in March 1998 revealed FEV-1 
of 93 percent of predicted valuate and FEV-1/FVC at 103 
percent of predicted value.  A chest x-ray taken at the time 
was normal.

Under the old regulations for DC 6600, effective prior to 
October 7, 1996, a 60 percent evaluation was warranted with 
evidence that demonstrates severe productive cough and 
dyspnea on slight exertion with pulmonary function tests 
indicative of severe ventilatory impairment.  Alternatively, 
under the old criteria for DC 6602, a 60 percent rating was 
warranted with evidence of frequent attacks of asthma (one or 
more weekly), marked dyspnea on exertion between attacks with 
only temporary relief by medication, and more than light 
manual labor precluded.   

Here the probative medical evidence reflects that examiners 
found the Veteran's lungs to be clear and results of PFTs to 
be nearly normal in May 1996 and February 1998, although the 
Veteran continued to report having dyspnea on exertion and 
regularly used inhalers and bronchodilators.  

Moreover, a higher rating is not warranted under the 
regulations effective October 7, 1996.  Under the current 
criteria for DCs 6600 and 6602, a 60 percent rating is 
warranted for FEV-1 or FEV-1/FVC or DLCO (SB) of 40 to 55 
percent of predicted value or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardio respiratory limit).  or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

Neither the May, July, 1996, or February 1998 VA examinations 
yielded findings that approximated those needed for a 60 
percent rating.  In May 1996, the FEV-1 was 95 percent of 
predicted value and the FEV-1/FVC was 98 percent of predicted 
value.  In March 1998, the FEV-1 was 93 percent of predicted 
value and the FEV-1/FVC was 103 percent.  There is no 
evidence of an intermittent prescribed course of systemic 
oral or parenteral corticosteroids.  Such findings do not 
meet or approximate those need for a 60 percent disability 
rating.

As such, the Board concludes that the preponderance of the 
objective evidence of record is against a rating in excess of 
30 percent for the Veteran's bronchospastic disorder with 
exertional asthma prior to October 1, 1998 under the old or 
new rating criteria effective prior to and after October 7, 
1996.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).



Disability Rating in Excess of 10 Percent for Bronchospastic 
Disorder with Exertional Asthma, from October 1, 1998 to 
August 9, 2001, 
to Include Whether a Reduced Rating was Proper

Prior to a reduction or discontinuation of compensation, a 
recipient of VA benefits is entitled to notice of the 
proposed reduction with a detailed explanation of the reasons 
for the proposed reduction and 60 days in which to respond to 
the proposed action.  38 C.F.R. § 3.105(e).  In an April 1998 
rating decision and transmittal letter, the RO notified the 
Veteran of the proposed reduction, the reasons for the 
proposal, and of his rights under the process, to include the 
right to request a hearing.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When a veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009); Brown v. 
Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose 
a clear requirement that VA rating reductions be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. at 594.  Such review 
requires VA to ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Thus, in any rating-reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).

Thus, for disabilities that have continued for five years or 
more, as in the instant case, the issue is whether material 
improvement in a veteran's disability was demonstrated in 
order to warrant a reduction in such compensation benefits.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. at 421.  In such cases examinations less 
full and complete than those on which payments were 
authorized will not be used as the basis for reductions.  38 
C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. at 421; see 
also Kitchens (holding that when a RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio.)

As noted above, service connection and a 30 percent rating 
for the Veteran's respiratory disorder were effectuated from 
September 13, 1991 in a February 1993 rating decision.  

In reaching that determination, the RO considered findings of 
a September 1992 VA general medical examination that includes 
the Veteran's report of having exertional induced asthma that 
severely limited him.  He said he was very dyspneic when he 
walked briskly or on humid days.  Objectively, his lungs 
revealed poor inspiratory and expiratory effort and he 
coughed on deep forced expiration.  He had bilateral wheezing 
and some rhonchi with no cyanosis or edema.  The diagnosis 
was severe pulmonary bronchospastic disorder, exertional 
related asthma that moderately limited activities of daily 
living and employment.  Results of PFTs revealed FEV-1 was 99 
percent of predicted value and FEV-1/FVC was 107 percent of 
predicted value and the examiner reported no evidence of 
airflow obstruction with lung volumes and diffusion capacity 
normal.  Results of a chest x-ray taken at the time showed no 
acute disease.

VA medical records indicate that, when seen in April 1993, 
the Veteran complained of shortness of breath that was worse 
at night, and said he slept on pillows and used an inhaler.  
The examiner reported that the Veteran's "lungs [were] 
pretty clear".

Results of a May 1993 chest x-ray taken by VA showed no acute 
disease.  When seen in the outpatient clinic in June 1993, 
the Veteran's lungs were clear.  In June 1993, the Veteran 
was seen again and complained of wheezing and shortness of 
breath.  The examiner again indicated that the Veteran's 
lungs were "pretty clear".

A January 1994 VA examination report indicates that the 
Veteran was still bothered by chest discomfort and shortness 
of breath with fairly strenuous exertion.  He used inhalers.  
Objectively, bilateral inspiratory and expiratory wheezes 
were noted throughout.  Allergic asthmatic bronchitis, 
moderately impairing, was noted and that the Veteran was not 
on maximal medication.  Results of a January 1994 chest x-ray 
revealed nonspecific cardiomegaly and no other abnormality.  
PFTs revealed a FEV-1 of 93 percent of predicted value and 
FEV-1/FVC of 101.  Normal diffusion capacity was reported.   

The May 1996 VA examination report indicates that PFTs 
revealed a FEV-1 at 95 percent of predicted value and a FEV-
1/FVA at 98 percent of predicted value.

The July 1996 VA examination report includes the Veteran's 
report of taking bronchodilators particularly at night.  He 
complained of shortness of breath.  Objectively his lungs 
were clear to palpation, percussion, and ausculation.  There 
was no dependent edema.

While the February 1998 rating decision found improvement in 
the Veteran's respiratory disability, the RO continued the 
previously assigned 30 percent evaluation, pending 
reexamination.  

The VA examination in February 1998 revealed that the Veteran 
denied hospitalization for his respiratory disability since 
discharge from service.  He was unable to run or perform 
heavy exercise because of dyspnea on exertion.  He said that 
inhalers allowed him to do some physical activity.  Cold, 
ambient temperature worsened his lung function and the 
humidity improved it.  His condition was worse in the early 
morning hours when he awakened from sleep had had to use an 
inhaler.  He denied any hemoptysis.  He had a morning cough 
that was productive of some clear sputum and his weight was 
stable over the past year.  He owned his own construction 
company and smoked a half pack of cigarettes a day for the 
past seven years.  

Objectively, the Veteran had a mildly prolonged expiratory 
phase of respiration with a few scattered and expiratory 
wheezes and good air movement and diaphragmatic excursion 
with no peripheral clubbing, cyanosis, or edema.  PFTs showed 
FEV1 of 93 percent of predicted value and FEV1/FVC of 84 
percent of predicted value.  The examiner diagnosed a history 
per Veteran of bronchial asthma that was mild in nature.

July and October 1999, and March, June and November 2000 VA 
outpatient records indicate that the Veteran's lung revealed 
clear breath sounds.  

A July 2001 VA cardiology examination report reveals that the 
Veteran reported having some dyspnea on exertion and used 
inhalers for wheezing at night but had no cough.  He was 
diagnosed with a history of asthma, currently in remission.

Evidence of moderately severe chronic bronchitis or moderate 
asthma, or FEV-1 or FEV1/FEV of 56 to 70 percent of predicted 
value, or daily inhalational or oral bronchodilator therapy; 
or inhalational anti inflammatory medication, warrants a 30 
percent rating under DCs 6600 and 6602 effective prior to and 
after October 7, 1996.  While PFTs results appear suggestive 
of an improvement in the Veteran's respiratory disability, he 
continued to complain of dyspnea on exertion and tell 
examiners of his need to regularly use inhalers and 
bronchodilators, as recently as in July 2001.  Use of daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, warrants a 30 percent 
disability evaluation under the criteria for DC 6600, 
effective October 7, 1997.  Id.  The evidence also shows that 
examiners described the Veteran's disability as mild and he 
regularly smoked cigarettes.

Thus, the Board will accord the Veteran the benefit of the 
doubt in finding that the competent medical evidence is in 
equipoise as to whether his respiratory disability showed 
material improvement and that the reduction from 30 to 10 
percent, effective from October 1, 1998 to August 9, 2001, 
was not warranted.  The Board finds that the competent 
medical evidence of record shows the symptomatology 
associated with the Veteran's respiratory disability did not 
manifest sustained improvement between September 1991 and 
October 1998.  38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.3, 4.7, 
4.97, DC 6600, 6602.  Thus, the reduction from 30 percent to 
10 percent, effective October 1, 1998, was not proper and the 
30 percent rating should be restored.  The benefit of the 
doubt has been resolved in the Veteran's favor to this 
limited extent.  

However, the Board further finds that a rating in excess of 
30 percent from October 1, 1998 to August 9, 2001 is not 
shown by the clinical evidence of record.

Here the probative medical evidence fails to meet or even 
approximate the criteria for a 60 percent rating under either 
the old or new rating criteria for DCs 6600 and 6602.  There 
is no evidence of severe bronchial asthma or bronchitis, nor 
is there evidence of FEV-1 or FEV-1/FVC, or DLCO (SB) of 40 
to 55 percent of predicted value, or at least monthly visits 
to a physician for require cared or exacerbations, or 
intermittent (at least three per years) courses of systemic 
(oral or parental) corticosteroids) required.  The FEV-1 was 
95 percent of predicted value and the FEV-1/FVC was 98 
percent of predicted value in May 1996 and, in March 1998, 
the FEV-1 was 93 percent and the FEV-1/FVC was 84 percent, 
when only mild bronchial asthma was shown and, in July 2001, 
an examiner reported that the Veteran's history of asthma was 
in remission.  Nevertheless, during this period the Veteran 
consistently told examiners of his need to regularly use 
bronchodilators and inhalers. 

In sum, the Board is of the opinion that restoration of the 
30 percent rating is warranted for the period from October 1, 
1998 to August 9, 2001 for the Veteran's service-connected 
bronchospastic exertional asthma.  However, the Board also 
concludes that the preponderance of the probative medical 
evidence of record is against his claim for a rating in 
excess of 30 percent for this period.  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Rating in Excess of 60 Percent for Bronchospastic Disorder 
with Exertional Asthma from August 9, 2001 to the Present

An August 9, 2001 VA examination report indicates that 
results of PFTs revealed FEV-1 of 54 percent of predicted 
value and a DLCO of 94 percent of predicted value.  
Moderately severe airflow obstruction with gas trapping was 
noted with normal diffusion.

An April 2002 VA examination report indicates that the 
Veteran no longer used prescribed bronchodilator medications 
as they were too costly, and used an over-the-counter 
inhaler.  He had a nocturnal cough with production of 
yellowish sputum with no hemoptysis or anorexia.  The extent 
of his dyspnea on exertion was severe particularly when 
climbing stairs.  He had nocturnal wheezing and shortness of 
breath particularly with supine.  He may have had some 
periods of incapacitation when he needed to be seen by a 
physician but was not inclined to do it.  

Objectively, there was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  The 
Veteran had a mild weight gain in recent months and no 
restrictive disease.  Results of a chest x-ray noted 
cardiomegaly with some interstitial opacities suggested in 
the right lung base but no pleural effusions identified.  In 
the VA examiner's opinion, the Veteran's mitral regurgitation 
(shown on the 1997 echocardiogram) was not due to his 
service-connected bronchial disability.

VA hospitalized the Veteran in May 2002 for treatment of 
congestive heart failure and pneumonia after he developed 
shortness of breath, fever and cough the previous week.  He 
indicated that he had not seen his primary care physician in 
one year and was without medication during that time.  An 
over the counter inhaler was not helpful in the past week.  
Results of PFTs indicated FVC was 47 percent of predicted 
value, FEV-1 was 52 percent of predicted value, and DLCO was 
68 percent of predicted value.  Moderate restriction was 
noted.  The discharge summary indicates that results of an 
echocardiogram showed normal coronaries with low to normal 
right heart pressures.   Results of a chest x-ray taken in 
May 2002 revealed cardiac enlargement with interstitial 
pulmonary edema.

When seen in the VA outpatient cardiology clinic in June 
2002, the Veteran was noted to be able to walk about one 
block due to shortness of breath.  Objectively, his lungs 
were clear to percussion and auscultation and did not use 
accessory muscles.  In July 2002, he said he was doing better 
and walked slowly on a flat surface for about ten minutes.  
That record notes the Veteran's dilated cardiomyopathy 
diagnosed in May 2002 when there was moderate to severe right 
ventricular dysfunction.  In August 2002, the Veteran said he 
was trying exercise, and walked 20 minutes every other day 
and, in October 0202, he said he was doing better and walked 
up to 30 minutes daily without any problems.  He denied any 
shortness of breath as he did in January 2003 when he said he 
was doing well.  

Results of an echocardiogram performed by VA in October 2002 
showed right ventricular dilation with mild to moderate 
global dysfunction.

In an October 2002 signed statement, an attending physician 
in the cardiology division of a VA medical center said that 
the Veteran was followed in the Heart Failure Clinic and had 
congestive heart failure that limited his activities.

According to a September 2003 VA outpatient cardiology note, 
the Veteran complained of coughing for six days with clear 
sputum.  He slept on two pillows.  He walked 30 minutes a 
day, but not for the past few weeks due to an injured ankle.  
He denied having a fever or runny nose.  Objectively, he had 
wheezing in the upper lung lobes anteriorly with no use of 
accessory muscles.  The examiner said the Veteran seemed to 
have chronic obstructive pulmonary disease (COPD) symptoms 
and was advised to use his inhalers.  But another record 
entry by the Veteran's cardiologist indicates that the 
Veteran was doing better.  He had some morning wheezes and 
cough for the past one or week but no exertional dyspnea.  
Objectively, the Veteran had faint expiratory wheezes and a 
normal cardiac examination.  He was encouraged to regularly 
use inhalers and, if his symptoms persisted, would be 
referred to a pulmonologist.

An October 2003 VA outpatient record indicates that the 
Veteran reported having shortness of breath on walking uphill 
or going up steps but did fairly level on level ground.  

Private medical records dated in December 2003 reflect the 
Veteran's complaint of shortness of breath.  Objectively, 
examination of his chest revealed symmetrical expansion with 
occasional wheezing present in the left lung with no rales or 
rhonchi.

A July 2004 VA outpatient record notes that the Veteran had 
obstructive and restrictive lung disease that was stable.

A July 2004 administrative decision indicates that the Social 
Security Administration (SSA) found the Veteran to be totally 
disabled and eligible for benefits since October 2002.  He 
was considered unable to work primarily due to 
cardiomyopathies and, secondarily, to asthma.  The 
administrative decision indicates that the Veteran had severe 
chronic obstructive asthma.

An August 2004 VA examination report indicates that the 
Veteran claimed unemployability due to asthma and left 
shoulder dysfunction.  He reported having a breathing problem 
for years and woke up short of breath with a dry throat 
reveal times a night.  He coughed somewhat at night and in 
the early morning and used inhalers for his asthma.  He 
worked as a roofer but not currently.  The examiner concluded 
that the combined effects of the Veteran's problems rendered 
him unemployable.

Results of a chest x-ray taken by VA in August 2004 showed no 
acute lung disease.

According to an October 2004 VA orthopedic examination 
report, the Veteran had exercised induced asthma and was 
subsequently diagnosed with heart problems, but his symptoms 
were worse at night.  He had shortness of breath, and dyspnea 
on exertion at approximately one flight of stairs.  
Prescribed medications included albuterol and budesonide 
inhalers.  He had a dry cough that was non productive and his 
episodes of incapacitation were due to exercise.  

Objectively, the Veteran had decreased breath sounds on the 
right greater than the left with no dullness to percussion 
but with decreased tactile fremitus on the right as compared 
to the left.  There was no wheezing noted or prolonged 
expiratory phase.  Results of PFTs were FEV1 was 56 percent 
of predicted value; FEV1/FVC was 43 percent of predicted 
value.  DLCO was 79 percent of predicted value.  There was no 
noted obstruction with decreased lung volumes.  Diagnoses 
included restrictive lung disease with a history of exercised 
inducted asthma, likely still had reactive components but 
currently not this way given review of records showing PFT at 
one with a ratio of 50 percent.  Results of a chest x-ray 
performed in August 2004 did not show any acute disease.

Results of an echocardiogram performed by VA in October 2004 
showed normal left ventricular function and size.  There was 
right ventricular dilation with mild global dysfunction.

In a January 2005 note, the recent VA physician-examiner 
added that the Veteran did not experience any cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure nor did the Veteran 
require outpatient oxygen therapy.

An October 2006 VA examination report indicates that the 
Veteran reported having asthma attacks once a week and used 
parenteral steroids at least daily.  Objectively, there was 
dyspnea on moderate exertion.  PFTs revealed a FEV-1 of 76.9 
percent of predicted value and a FEV1/FVC of 79 percent of 
predicted value with a DLCO of 83.1 percent.  There was no 
evidence of cor pulmonale, pulmonary hypertension or right 
ventricular hypertrophy.

Results of an echocardiogram performed by VA in August 2007 
showed normal left ventricular function and right ventricular 
size in the upper normal limits with normal global function.

An April 2008 VA cardiology clinic record indicates that the 
Veteran had dilated cardiomyopathy diagnosed in May 2002 that 
was idiopathic versus hypertensive.  A May 2008 VA outpatient 
record indicates that the Veteran's lungs were clear to 
auscultation and percussion.  

In his July 2008 written statement, the Veteran said he had 
not worked for over five years and was unable to work due to 
his condition that affected his family life.  He said he did 
not walk unless it was absolutely necessary and became 
exhausted before he walked fifty feet.  His ability to drive 
was affected by the medications he took and he had shortness 
of breath and tightness in his chest when he attempted even 
minimal physical activity.  His inability to do any physical 
activity caused the rest of his body to break down.

The Veteran underwent VA examination in October 2008.  
According to the examination report, the Veteran denied use 
of high dose corticosteroids or immunosuppressive medications 
and used two inhalers daily.  The examiner said VA computer 
records showed previously prescribed medications were 
albuterol (last filled in January 2006) and flunisolide (last 
filled in February 2007).  The examiner reviewed the 
Veteran's medical records and noted a history of cor 
pulmonale, right ventricular hypertrophy, and pulmonary 
hypertension, indicating that results of an echo showed right 
ventricular hypertrophy.  The Veteran had nightly mild 
asthmatic attacks and functioned normally between them.  His 
weight was stable.  He had dyspnea at rest and on mild 
exertion and wheezing daily.  

Objectively, there were normal heart sounds and no cyanosis 
or signs of persistent cough or dyspnea.  Results of PFT were 
FEV-1 at 76 percent of predicted value; FEV-1/FVC at 84 
percent of predicted value.  The examiner reported no 
evidence of obstruction by FEV-1/FVC ratio, significant 
improvement in the FEV-1 and FVC following bronchodilator 
testing, mild restrictive ventilatory defect in lung volume, 
and mild (not severe) dyspnea on exertion.  Pulmonary 
examination findings were normal as were heart sounds, with 
no edema, persistent cough, and dyspnea.  There was normal 
diaphragm excursion and chest expansion and no evidence of 
significant weight loss or malnutrition or findings 
suggesting complication of treatment.  Results of chest x-
rays showed cardiomediastinal borders within normal limits 
and no evidence of chest wall, pleural, or lung disease, and 
no clinical evidence of acute disease.  It was also noted 
that the Veteran was currently unemployed since 2002 due to 
congestive heart failure.

Under the old regulations or the new for DC 6600 and 6602, 
there is no probative evidence that a 100 percent rating is 
warranted.  Under the old regulations for DC 6600, a 100 
percent rating is warranted for pronounced chronic bronchitis 
with copious productive cough and dyspnea at rest and PFT 
that showed a severe degree of chronic airway obstruction; 
with symptoms of associated severe emphysema or cyanosis and 
findings of right sided heart involvement.  Under the old DC 
6602, a 100 percent rating was warranted for pronounced 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.

Here, there is no objective evidence of findings of 
pronounced chronic bronchitis or asthmatic attacks.  The 
August 2001, October 2004, October 2006, and October 2008 VA 
examinations did not reveal clinical findings of productive 
cough, severe emphysema, or pronounced asthmatic attacks, 
such as to warrant a higher rating under the old criteria.  

Further, a 100 percent rating is not warranted under the 
current regulations in effect since October 7, 1996.  Under 
DCs 6600 and 6602, a 100 percent evaluation is warranted with 
an FEV-1, FEV-1/FVC or DLCO (SB) less than 40 percent 
predicted or, maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or when cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy is shown.  Under DC 6602, 100 percent rating is 
assigned for bronchial asthma with more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  

The August 2001 PFT results revealed a FEV-1 at 54 percent of 
predicted value, commensurate with the 60 percent rating 
assigned although, in October 2008, PFT results were FEV-1 at 
76 percent and FEV-1/FVC at 84 percent that do even not meet 
the 60 percent rating under the current criteria.  While the 
October 2008 VA examiner noted a history of cor pulmonale, 
right ventricular hypertrophy, and pulmonary hypertension, 
indicating that results of an echo showed right ventricular 
hypertrophy, a careful review of results of diagnostic tests 
does not support such an observation.  Specifically, although 
the May 2002 clinical records reflect treatment of congestive 
heart failure and findings of right ventricular dysfunction, 
in January 2005, the VA physician-examiner expressly denied 
the existence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or other findings 
consistent with a 100 percent evaluation.  Moreover, results 
of the October 2007 echocardiogram showed normal left 
ventricular function and right ventricular size in the upper 
normal limits with normal global function.  

Additionally, although the October 2006 VA examination report 
indicates that the Veteran had weekly asthma attacks for 
which he used parenteral steroids at least daily, in October 
2008, the VA examiner reported that VA computer medical 
records just noted prescriptions for two inhalers: albuterol 
and flunisolide, and that the Veteran had nightly mild 
attacks.  Such findings do not meet or approximate those 
needed for a 100 percent evaluation under current rating 
criteria.

Finally, to the extent that the Veteran would argue that he 
has cardiac problems due to his service-connected respiratory 
disability, the Board notes that its September 2006 decision 
denied entitlement to service connection for a cardiovascular 
disorder, including as due to the service-connected 
bronchospastic disorder.  

In sum, the probative medical evidence of record does not 
meet or approximate a rating in excess of the currently 
assigned 60 percent effective from August 9, 2001, for the 
Veteran's service-connected bronchospastic disorder with 
exertional asthma.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating

Concerning the Veteran's service-connected respiratory 
disorder, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1).  The record 
does not reflect that the Veteran has been frequently 
hospitalized for bronchospastic disorder with exertional 
asthma.  Although in his July 2008 written statement, the 
Veteran indicated that he was unable to work due to his 
respiratory disability, in October 2008, he told the VA 
examiner that he was unemployed due to congestive heart 
failure and there is no objective evidence revealing that the 
respiratory disorder caused marked interference with 
employment, e.g., sick leave records, beyond that already 
contemplated by the schedular rating criteria.  Consequently, 
while the Veteran's bronchospastic disorder with exertional 
asthma may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.

Thus, the assigned ratings for bronchospastic disorder with 
exertional asthma adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

Finally, the Board recognizes that the Veteran was awarded 
SSA disability benefits, apparently based in part upon his 
respiratory disorder, effective from October 2002.  However, 
the Board observes that SSA employs different criteria than 
VA in determining total disability and, thus, the Board is 
not required to reach the same conclusion (regarding an 
earlier effective date for the award of an increased rating), 
as the statutes and regulations governing the VA 
adjudications are substantially different from those 
governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).


ORDER

A rating in excess of 30 percent for bronchospastic disorder 
with exertional asthma prior to October 1, 1998 is denied.

A 30 percent rating, but no more, for bronchospastic disorder 
with exertional asthma, from October 1, 1998 to August 9, 
2001 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 60 percent for bronchospastic disorder 
with exertional asthma for the period from August 9, 2001 to 
the present is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


